ORDER
This case comes before us on a motion pursuant to Rule 16(g) of the Rules of Appellate Procedure to affirm a decree of the Family Court granting the wife’s petition for divorce, denying the husband’s cross petition, and providing for custody and support of the minor children of the parties and use of the household furnishings. This motion was set down for oral argument to November 3, 1981. The husband did not appear, but the wife’s attorney argued in support of the motion. After consideration of the motion and argument thereon, the motion to affirm is hereby granted.